DETAILED ACTION
Claims 1-20 are presented for examination.  Claim 1 is amended.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al (U.S. Pat. Pub. No. 2016/0062380 A1, hereinafter Schwarz) in view of Taleb et al (U.S. Pat. Pub. No. 2013/0214615 A1, hereinafter Taleb).
Schwarz was cited in the previous office action.

As per claim 1, Schwarz teaches the limitations substantially as claimed, including a system for distributed computing, the system comprising:
several nodes (100, 202), each comprising a data processing resource, and at least two of said nodes (100, 202), called energy nodes (100, 2021), which are each connected to at least one local electrical energy production device (Paragraph [0091]);
characterized in that at least one energy node (100, 2021) is arranged in order to supply another node (100, 202) (Paragraph [0091]).

Schwarz does not expressly teach that what is supplied is electrical energy.

However, Taleb teaches that what is supplied is electrical energy (Paragraph [0052] teaches supplying energy from one node to another; Paragraph [0028] teaches that the energy is electrical energy).

	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Taleb with those of Schwarz in order to allow for Schwarz’s system to allow for a wider variety of transfers between its nodes, which would potentially increase its flexibility and its usefulness to a wider array of possible users, which could therefore increase buy-in.

As per claim 2, Schwarz teaches that each node (100, 202) of the system is an energy node (100, 2021) (Abstract, Paragraph [0001]).

As per claim 3, Schwarz teaches that the electrical energy production device comprises at least one means for harvesting energy from an energy source (Paragraph [0092]).

As per claim 4, Schwarz teaches that the electrical energy harvesting means comprises at least one solar panel (104) and/or a wind turbine (Paragraph [0024]).

As per claim 5, Schwarz teaches that at least one node (100, 202), in particular an energy node (100, 2021), comprises at least one electrical energy storage means (Paragraph [0019]).

As per claim 6, Schwarz teaches that the electrical energy production device of at least one energy node is connected to the commercial electricity distribution grid (Paragraph [0020]).

As per claim 7, Schwarz teaches that it imports, respectively exports, electrical energy from, respectively to, the commercial electricity distribution grid and/or exports electrical energy to a local electricity network (Paragraphs [0020] and [0021]).

As per claim 8, Schwarz teaches that at least one node is a calculation node, a data storage node, and/or a data routing node (Paragraph [0019]).

As per claim 9, Schwarz teaches that at least one node (100, 2021, 2023) comprises at least one computational grid (102) (Paragraph [0091]).

As per claim 10, Schwarz teaches that it comprises a management device (206) configured in order to carry out at least one iteration of the following steps: when an energy level of at least one selected node (100, 202) is insufficient, transfer of energy to said selected node (100, 202) from at least one other node (100, 202) (Paragraph [0081]).

As per claim 11, Schwarz teaches that the management device (206) is configured in order to carry out the selection of the nodes (100, 202) depending on the available energy levels thereof (Paragraph [0081]).

As per claim 12, Schwarz teaches that the management device (206) is configured in order to carry out the selection of the nodes (100, 202) depending on the available data processing resources thereof (Paragraph [0081]).

As per claim 14, Schwarz teaches that at least one node (100, 202) from which electrical energy is transferred is another selected node (100, 202), or a node (100, 202) that is not selected, for carrying out the task (Paragraph [0081]).

As per claim 15, Schwarz teaches a device for estimating the available energy over a predetermined duration for at least one energy node (100, 2021) (Paragraphs [0044] and [0050]).

As per claim 16, Schwarz teaches that it comprises at least one node (2022) formed by at least one energy production means, and which does not comprise data processing resources (Paragraphs [0020] and [0021]).

As per claim 17, Schwarz teaches at least one energy transfer means, also used in order to communicate data, for example via online carrier currents (Paragraph [0081]).

As per claim 18, Schwarz teaches at least one iteration of the following steps: receiving a data processing task, selecting at least one node (100, 202) to execute said task, and carrying out said task with the selected nodes (100, 202); characterized in that it comprises a step of energy transfer from at least one energy node (100, 2021) to at least one other node (100, 202) (Paragraphs [0081] and [0091]).

As per claim 19, Schwarz teaches that the step of selecting the nodes (100, 202) in order to execute a data processing task is carried out depending on the available data processing resources thereof, said method also comprising a step of acquisition of the energy level of at least one, in particular each, selected node (100, 202), the energy transfer step being carried out depending on said energy levels (Paragraph [0091]).

As per claim 20, Schwarz teaches a step of acquisition of the available energy level of each node (100, 202), the selection step being carried out depending on said energy levels (Paragraph [0091]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz and Taleb, as applied to claim 1 above, and further in view of Belady et al (U.S. Pat. Pub. No. 2012/0109705 A1, hereinafter Belady).
Belady was cited in the previous office action.

As per claim 13, Schwarz and Taleb do not expressly teach that the management device (206) is configured in order to carry out the selection of the nodes (100, 202) depending on the type of data processing resources, in particular the type of processor (CPU or GPU) that said resources comprise.



It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to combine the teachings of Belady with those of Schwarz and Taleb in order to allow for Schwarz’s and Taleb’s system to take into account a wider variety of costs in order to give users the best experience possible, which could increase user buy-in to the system.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196